July 17, 1914. The opinion of the Court was delivered by
This was an action for partition, in which the appellant, Moody, was made a party, because it was alleged he claimed some interest. Moody did claim one-half interest in fee and the other half in remainder. The rights of the appellant depend upon the construction of the deed of N.S. Scott to Margaret Scott. *Page 243 
The case was heard before Judge Spain. The decree of Judge Spain is affirmed, for the reason therein set forth; and for the additional reason that when this deed is construed in the light of the warranty, as in Austin v. Hunter,85 S.C. 472, 67 S.E. 734, not for the purpose of enlarging the estate conveyed, but to explain its meaning, it is manifest that the word "my" in the habendum
means "her."
The appellant says that the construction of the parties themselves should have weight, and the grantor, after the death of the grantee, conveyed the land to the appellant.
The construction of the grantor after the execution of this deed is immaterial. The construction of the grantee in the subsequent deed, who is the appellant here, may be material. The record contains the following statement:
"That a portion of the purchase price of $1,750.00, above referred to, was represented by certain real estate which was conveyed by said W.T. Moody to the said Nathan T. Scott in exchange for the lands in question, and that subsequent to the commencement of this action the said Nathan T. Scott reconveyed the said lands to the said W.T. Moody and also returned to him a portion of the cash represented in said purchase price." The appellant can't have both. Let the decree of Judge Spain and the deed therein referred to be reported.
The judgment appealed from is affirmed. *Page 244